NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TARA CHAND SINGHAL,                             No. 16-55461

                Plaintiff-Appellant,            D.C. No. 2:15-cv-05968-BRO-
                                                MRW
 v.

STEVEN MNUCHIN,* Secretary of The               MEMORANDUM**
Treasury The Executive Branch of the
United States Government,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
                Beverly Reid O’Connell, District Judge, Presiding

                            Submitted April 11, 2017***

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Tara Chand Singhal appeals pro se from the district court’s judgment

dismissing Singhal’s action against the Secretary of the Treasury alleging that a


      *
             Steven Mnuchin has been substituted for his predecessor, Jack Lew,
as Secretary of the Treasury under Fed. R. App. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Tax Court judge violated Singhal’s due process rights. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a dismissal on the basis of sovereign

immunity. Jachetta v. United States, 653 F.3d 898, 903 (9th Cir. 2011). We

affirm.

      The district court properly dismissed Singhal’s claim for monetary damages

for lack of subject matter jurisdiction because the United States has not waived its

sovereign immunity. See FDIC v. Meyer, 510 U.S. 471, 476-78 (1994) (the United

States has not waived its sovereign immunity for constitutional torts); Gilbert v.

DaGrossa, 756 F.2d 1455, 1458 (9th Cir. 1985) (United States is immune from suit

unless it has expressly waived its sovereign immunity, and sovereign immunity

cannot be circumvented by naming officers and employees of the United States as

defendants).

      We reject as without merit Singhal’s contentions that the district court judge

was biased and the dismissal of his action was a violation of the First Amendment.

      Defendant’s request for judicial notice (Docket Entry No. 14) is denied.

      AFFIRMED.




                                          2                                   16-55461